DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “the device of any claim 1” should be –the device of claim 1--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 12, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallback et al. (US 20090143651 A1), hereinafter Kallback.
Regarding claim 1, Kallback discloses a device for lancing intravascular tissue ([0128]), the device comprising: a circuit defining an outer surface disposed about a longitudinal axis to define a tubular shape extending along the longitudinal axis from a first end of the circuit to a proximal portion of the circuit ([0075] & [0076]; Figure 3a), the circuit comprising: an electrically insulative substrate film ([0075]; Figure 1 & 3a—element 101; support member 101 is a flexible strip or foil comprising a suitable insulating material), a patterned layer disposed over the substrate film and comprising electrically conductive traces ([0076]; Figure 3a—element 117; electrically conductive line and patterns 117 are arranged on a first side (inside) 127 of support member 101), an electrically insulative isolating film disposed over the patterned layer ([0010], [0075] & [0076]; Figure 3a—element 101) and comprising one or more vias therethrough ([0076]; Figure 3a—element 121; at certain points there are via holes 121 in support member 101), and one or more electrodes disposed over the isolating film and on the outer surface of the tubular shape ([0076]; Figure 3a & 3b—elements 111 & 113; electrically conductive areas or patterns 111 & 113 serve as electrodes and are arrange on a second side (outside) 127 of support member 101); and a sharp end affixed approximate the first end of the tubular shape ([0128]; the support member 101 may have a sharp point, the sharp point may be a needle).
Regarding claim 2, Kallback discloses all of the limitations of claim 1, as described above. 
Kallback further discloses the sharp end being electrically isolated from the one or more electrodes ([0075] & [0128]; Figure 1—element 101; the support member may comprise a sharp point/needle; the support member is formed of an insulating material; therefore the needle would be electrically isolated from the one or more electrodes).
Regarding claim 4, Kallback discloses all of the limitations of claim 1, as described above.
Kallback further discloses the circuit comprising a pointed tip approximate the first end of the circuit ([0075] & [0128]; the support member 101 may have a sharp point), the sharp end comprising the pointed tip ([00128]), and the tubular shape comprising columnar rigidity sufficient to lance intravascular tissue ([0093] & [0094]; Figure 1—element 103).
Regarding claim 6, Kallback discloses all of the limitations of claim 1, as described above. 
Kallback further discloses at least one of the one or more electrodes respectively comprising a gold band encircling the tubular shape ([0089]; Figure 1, 2, & 3b—elements 111 & 113; the electrodes 111 & 113 are covered with a layer of gold; electrodes 111 & 113 are shown band electrode and encircling the tubular shape 101).
Regarding claim 7, Kallback discloses all of the limitations of claim 1, as described above. 
Kallback further discloses a sheath surrounding the circuit and the sharp end, through which the circuit and sharp end are slidable to extend the sharp end out of the sheath ([0085] & [0128]; when the device 100 is used for invasive use, the device is introduced through a catheter guide).
Regarding claim 12, Kallback discloses all of the limitations of claim 1, as described above. 
Kallback further discloses wherein the one or more electrodes comprising a plurality of electrodes ([0074] & [0076]; Figure 1 & 3b—elements 111 & 113), each of the electrodes of the plurality of electrodes being electrically connected through a respective via of the vias to a respective trace of the electrically conductive traces ([0076]; Figure 2 & 3a—elements 111, 113, 117, 121, & 123) and being configured to measure a voltage and/or impedance ([0074] & [0113]; Figure 3b—elements 111a-111d), and the circuit comprising solder pads each electrically connected to a respective electrically conductive trace of the electrically conductive traces ([0076] & [0078]; Figure 3a; soldering or any other suitable attachment method may be used).
Regarding claim 13, Kallback discloses all of the limitations of claim 12, as described above. 
Kallback further disclosed the plurality of electrodes comprising a plurality of ring electrodes, each ring electrode circumscribing the tubular shape of the circuit ([0076]; Figure 1 & 3a—elements 111 & 113; shown as ring electrodes), each ring electrode being spaced a predetermined distance from the sharp end ([0074]; Figure 1—element 107), and each ring electrode being isolated, at the outer surface, from every other ring electrode of the plurality of electrodes ([0010] & [0075]).
Claims 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirizzi et al. (US 20060030849 A1), hereinafter Mirizzi.
Regarding method claim 19, Mirizzi discloses a method of intravascular treatment comprising: delivering an electrode needle assembly intravascularly via a catheter ([0012], [0013], [0047], [0052], & [0053]; Figure 1—element 10, 12, 24, 26, & 50; the electrode needle structure is introduced into tissue through a lumen of a catheter); lancing tissue in or around a heart with the electrode needle assembly ([0011], [0013], & [0052]; Figure 2—element 50; the needle has a sharpened distal tip 52 so that it may be introduced directly into solid tissue; the apparatus and method is suitable for treating venous, arterial, or other hollow anatomical structures); and moving a first electrode of the electrode needle assembly to a first depth within the tissue ([0014] & [0051]; Figure 2—element 46; first (distal) electrode 46) while moving a second electrode of the electrode needle assembly to a second depth shallower than the first depth ([0014], [0018] & [0051]; Figure 2—element 44; second (proximal) electrode 44; the electrodes are spaced apart axially by a distance in the range from about 1mm to 5mm; the electrode structure is introduced into tissue via a catheter, since the electrodes are separated by a gap of 1mm to 5mm it is the examiners position that the distal electrode/first electrode 46 would be at a first depth in tissue and the proximal electrode/ second electrode 44 would be at a second depth that is 1mm to 5mm shallower than the first electrode 46).
	Regarding method claim 20, Mirizzi discloses all of the limitations of claim 19, as described above.
	Mirizzi further discloses applying a radio frequency electrical signal to at least one of the first electrode and the second electrode ([0047] & [0059]; Figure 1—element 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Mirizzi.
	Regarding claim 3, Kallback discloses all of the limitations of claim 1, as described above.
	Kallback further discloses the sharp end comprising a tip of a needle ([0128]) and each of the one or more electrodes being electrically isolated from the needle ([0075] & [0128]; the support member may comprise a sharp point/needle; the support member is formed of an insulating material, therefore the needle would be electrically isolated from the one or more electrodes).
	Kallback does not explicitly disclose a needle surrounded by the circuit and affixed to the circuit.
	 Mirizzi teaches an electrode needle structure ([0051]-[0053]; Figure 2—elements 44, 46, & 50), wherein the electrodes comprise a tubular outer structure containing conductive wires to connect the electrodes to a power supply ([0051] & [0052]; Figure 2 & 3—element 48, 60 & 62), wherein the needle ([0052]; Figure 2—element 50) is surrounded by the circuit/electrode tubular structure and affixed to the structure ([0012], [0013], & [0052]); the needle (having a sharpened distal tip) can either be permanently affixed or removably placed in a lumen of the electrode shaft).
	A person of ordinary skill in the art, before the effective filing date of the clamed invention, would have been motivated to modify the electrode needle structure, as disclosed by Kallback, to include the teachings of Mirizzi, as described above, as both references and the claimed invention are directed toward electrode structures with sharp distal tips to facilitate insertion of the device into tissue. As disclosed by Mirizzi, the needle can be surrounded and fixed to the electrode structure in order to allow direct or “self-penetrating” introduction of the shaft through tissue, the needle can additionally provide rigidity to the electrode shaft to facilitate advancement of the sharpened tip through tissue ([0012] & [0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible electrode and needle structure, as disclosed by Kallback, to include the teachings of Mirizzi, as such a modification would facilitate direct or self-penetrating introduction of the shaft through tissue and provide rigidity to the electrode shaft to facilitate advancement of the sharpened tip through tissue. 
	Regarding claim 5, Kallback discloses all of the limitations of claim 1, as described above. 
	Kallback further discloses a pointed tip approximate the first end of the circuit, the sharp end comprising the pointed tip ([0128]; the support structure may comprise a sharp point), and the tubular shape comprising columnar rigidity sufficient to lance intravascular tissue ([0076]; a greater thickness can result in a more rigid device).
Kallback does not disclose a metal sheet under the substrate film, the metal sheet comprising a pointed tip approximate the first end of the circuit, the metal sheet being disposed on an inner surface of the tubular shape, the tubular shape comprising the metal sheet.
Mirizzi teaches an electrode needle structure ([0051]-[0053]; Figure 2—elements 44, 46, & 50), wherein the electrode structure comprises an insulative tubular structure/substrate containing conductive wires to connect the electrodes to a power supply ([0051] & [0052]; Figure 2 & 3—element 48, 60 & 62), comprising a metal sheet ([0053]; Figure 2—element 50; the trocar/needle 50 is composed of stainless steel or another metal) under the insulative substrate ([0051] & [0052]; Figure 2 & 3—element 48; polymeric shaft 48) the metal sheet comprising a pointed tip ([0052]; Figure 2—element 52) approximate the first end of the circuit ([0052]; Figure 2—element 46) the metal sheet being disposed on an inner surface of the tubular shape, the tubular shape comprising the metal sheet ([0013] & [0052]; Figure 2—element 48 & 52).
A person of ordinary skill in the art, before the effective filing date of the clamed invention, would have been motivated to modify the electrode needle structure, as disclosed by Kallback, to include the teachings of Mirizzi, as described above, as both references and the claimed invention are directed toward electrode structures with sharp distal tips to facilitate insertion of the device into tissue. As disclosed by Mirizzi, the needle can be formed of metal and can be part of the tubular electrode structure in order to allow direct or “self-penetrating” introduction of the shaft through tissue, the needle is often formed of a metal to provide rigidity to the electrode shaft to facilitate advancement of the sharpened tip through tissue ([0012], [0052], & [0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible electrode and needle structure, as disclosed by Kallback, to include the teachings of Mirizzi, as such a modification would facilitate direct or self-penetrating introduction of the shaft through tissue and provide rigidity to the electrode shaft to facilitate advancement of the sharpened tip through tissue.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Chan et al. (US 20060100618 A1), hereinafter Chan.
	Regarding claim 8, Kallback discloses all of the limitations of claim 1, as described above.
	Kallback does not disclose a thermocouple junction positioned at a via, the thermocouple junction comprising a portion of a first electrode of the one or more electrodes in contact with a first trace of the electrically conductive traces, the first electrode comprising gold, and the first trace comprising constantan.
	Chan teaches a tubular flexible circuit comprising a plurality of electrodes ([0027] & [0031]; Figure 1a—element 100), wherein the flexible circuit comprises a thermocouple junction ([0031]; Figure 1b—element “TC”) the thermocouple junction positioned at a via ([0027] & [0034]; Figure 1C—element T1), the thermocouple junction comprising a portion of a first electrode of the one or more electrodes ([0031]; Figure 1b—element 106, E1, & TC1) in contact with a first trace of the electrically conductive traces ([0032] & [0034]; Figure 1C—element 186), the first electrode comprising gold ([0003]), and the first trace comprising constantan ([0003]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the flexible circuit, as disclosed by Kallback, to include a thermocouple junction, as taught by Chan, as both references and the claimed invention are directed toward tubular flexible circuit structures with a plurality of electrodes. As disclosed by Chan, thermocouples measure tissue temperatures, the tissue temperatures can be relayed to the power and measurement circuit such that the information can be displayed to an operator for manual feedback control ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible circuit, as disclosed by Kallback, to include the teachings of Chan, as such a modification would provide feedback to a user regarding tissue temperature and allow for manual feedback control. 
	Regarding claim 9, Kallback discloses all of the limitations of claim 1, as described above.
	Kallback does not disclose the circuit further comprising a thermocouple junction residing in the patterned layer, the thermocouple junction comprising a portion of a second trace of the electrically conductive traces and a portion of a third trace of the electrically conductive traces, and the portion of the second trace and the portion of the third trace being in electrical contact.
Chan teaches a tubular flexible circuit comprising a plurality of electrodes ([0027] & [0031]; Figure 1a—element 100), wherein the flexible circuit comprises a thermocouple junction ([0031]; Figure 1b—element “TC”) the thermocouple junction residing in the patterned layer ([0027] & [0034]; Figure 1C—element T1), the thermocouple junction comprising a portion of a second trace of the electrically conductive traces and a portion of a third trace of the electrically conductive traces ([0009]; the thermal sensing element may be comprised of gold bands and copper-constantan junctions), and the portion of the second trace and the portion of the third trace being in electrical contact ([0003] & [0009]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the flexible circuit, as disclosed by Kallback, to include a thermocouple junction, as taught by Chan, as both references and the claimed invention are directed toward tubular flexible circuit structures with a plurality of electrodes. As disclosed by Kallback, the flexible circuit may comprise a temperature sensor (). As disclosed by Chan, thermocouples measure tissue temperatures, the tissue temperatures can be relayed to the power and measurement circuit such that the information can be displayed to an operator for manual feedback control ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible circuit, as disclosed by Kallback, to include the teachings of Chan, as such a modification would provide feedback to a user regarding tissue temperature and allow for manual feedback control. 
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Ponzi et al. (US 8079982 B1), hereinafter Ponzi.	
Regarding claim 10, Kallback discloses all of the limitations of claim 1, as described above. 
	Kallback does not disclose a navigation sensor positioned to detect a movement of an electrode of one or more electrodes.
	Ponzi teaches a needle electrode structure ([Col. 8, lines 5-11]; Figure 3A-3C—element 46), and a navigation sensor positioned to detect a movement of an electrode of one or more electrodes ([Col. 8, lines 40-53]; Figure 3A-3C—element 72).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the needle electrode, as disclosed by Kallback, to include the navigation sensor of Ponzi, as both references and the claimed invention are directed toward needle electrodes. As disclosed by Ponzi, the navigation sensor allows the user to monitor the precise location of the tip electrode and the extent of catheter displacement ([Col. 10, lines 46-50]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the needle electrode, as disclosed by Kallback, to include the teachings of Ponzi, as such a modification would provide feedback to a user regarding the precise location of the tip electrode and catheter displacement. 
	Regarding claim 11, Kallback in view of Ponzi disclose all of the limitations of claim 10, as described above. 
Kallback further discloses a catheter comprising a distal end ([0085]), and a needle assembly comprising the circuit and the sharp end ([0128]), the needle assembly translatable in one dimension is relation to the catheter ([0085] & [0128]; Figure 1—element 100). 
Kallback does not disclose the navigation sensor, the needle assembly translatable in one dimension in relation to the navigation sensor, the navigation sensor being affixed approximate the distal end of the catheter.
Ponzi further teaches a catheter ([Col. 5, lines 14-15; Figure 1 & 3A—elements 12 & 14), the needle assembly translatable in one dimension in relation to the navigation sensor ([Col. 8, lines 32-29] & [Col. 9, lines 60-66]; Figure 3A-3C—element 46 & 72; the needle 46 is slidable with respect to catheter tip 14 and the location sensor 72 is contained within the catheter tip 14, therefore the needle is slidable relative to the location sensor 72 ), the navigation sensor being affixed approximate the distal end of the catheter ([Col. 9, lines 60-66; Figure 3A-3C—elements 72 & 14).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the needle electrode, as disclosed by Kallback, to include the navigation sensor of Ponzi, as both references and the claimed invention are directed toward needle electrodes. As disclosed by Ponzi, the navigation sensor allows the user to monitor the precise location of the tip electrode and the extent of catheter displacement ([Col. 10, lines 46-50]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the needle electrode, as disclosed by Kallback, to include the teachings of Ponzi, as such a modification would provide feedback to a user regarding the precise location of the tip electrode and catheter displacement. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Honour et al. (US 20070219551 A1), hereinafter Honour.
Regarding claim 14, Kallback discloses a system comprising: a circuit defining an outer surface disposed about a longitudinal axis to define a tubular shape extending along the longitudinal axis from a first end of the circuit to a proximal portion of the circuit ([0075] & [0076]; Figure 1 & 3a—elements 101), the circuit comprising: an electrically insulative substrate film ([0075]; Figure 1 & 3a—element 101; support member 101 is a flexible strip or foil comprising a suitable insulating material), a patterned layer disposed over the substrate film and comprising electrically conductive traces ([0076]; Figure 3a—element 117; electrically conductive line and patterns 117 are arranged on a first side (inside) 127 of support member 101), an electrically insulative isolating film disposed over the patterned layer ([0010], [0075] & [0076]; Figure 3a—element 101) and comprising one or more vias therethrough ([0076]; Figure 3a—element 121; at certain points there are via holes 121 in support member 101), and a plurality of electrodes disposed over the isolating film and on the outer surface of the tubular shape and electrically connected to a conductive trace on the patterned layer ([0076]; Figure 3a & 3b—elements 111 & 113; electrically conductive areas or patterns 111 & 113 serve as electrodes and are arrange on a second side (outside) 127 of support member 101); a sharp end affixed approximate the first end of the tubular shape ([0128]; the support member 101 may have a sharp point, the sharp point may be a needle); a catheter extending in a distal direction from the circuit ([0085]); conductive wires each respectively electrically connected to a respective electrically conductive trace of the electrically conductive traces ([0076]; Figure 3a—elements 117), the conductive wires extending through the catheter ([0085]).
Kallback does not disclose a radio frequency generator electrically connected to at least one of the conductive wires.
Honour teaches a medical device for mapping and tissue ablation comprising a flexible circuit, the device further comprising a radio frequency generator electrically connected to at least one of the conductive wires ([0063] & [0078]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the flexible circuit and electrode structure, as disclosed by Kallback, to include the teachings of providing a radio frequency power source, of Honour, as both references and the claimed invention are directed toward diagnostic/mapping catheters. As disclosed by Honour, the mapping and diagnostic catheter can be used for both diagnostic and ablation procedures performed with a single catheter ([0078]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible circuit and electrode structure, as disclosed by Kallback to include the teachings of Honour, as described above, as such a modification would allow for both ablation and diagnostic procedures to be performed with a single catheter. 
Regarding claim 15, Kallback in view of Honour disclose all of the limitations of claim 14, as described above. 
	Kallback further discloses an electrical measurement tool electrically connected to a first portion of the plurality of electrodes ([0074] & [0133]; Figure 1—elements 111; the front end electrodes 111 may measure voltages).
Kallback does not disclose the radio frequency generator being electrically connected to a second portion of the plurality of electrodes.
Honour further teaches an electrical measurement tool electrically connected to a first portion of the plurality of electrodes ([0078]; Figure 6—element 44) and the radio frequency generator being electrically connected to a second portion of the plurality of electrodes ([0078]; Figure 6—element 64).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the flexible circuit and electrode structure, as disclosed by Kallback, to include the further teachings of Honour, as both references and the claimed invention are directed toward diagnostic/mapping catheters. As disclosed by Honour, the mapping and diagnostic catheter can be used for both diagnostic and ablation procedures performed with a single catheter ([0078]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible circuit and electrode structure, as disclosed by Kallback to include the teachings of Honour, as described above, as such a modification would allow for both ablation and diagnostic procedures to be performed with a single catheter. 
	Regarding claim 16, Kallback in view of Honour disclose all of the limitations of claim 15, as described above. 
Kallback further discloses the electrical measurement tool comprising one or more of a voltmeter, an ohmmeter, and an ammeter ([0074] & [0133]; Figure 1—elements 111; the front end electrodes 111 may measure voltages).
	Regarding claim 17, Kallback in view of Honour disclose all of the limitations of claim 15, as described above. 
	Kallback does not disclose the circuit further comprising a thermocouple junction.
	Honour further teaches the circuit further comprising a thermocouple junction ([0079] & [0080]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the flexible circuit and electrode structure, as disclosed by Kallback, to include the further teachings of Honour, as both references and the claimed invention are directed toward diagnostic/mapping catheters. As disclosed by Honour, the flexible circuit can comprise a thermocouple, the thermocouple measures the temperature generated by the electrode to assist in monitoring tissue temperature experienced during ablation ([0080]) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible circuit and electrode structure, as disclosed by Kallback to include the teachings of Honour, as described above, as such a modification would provide additional feedback to a user regarding tissue temperature.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Ponzi.
Regarding claim 18, Kallback does not disclose a navigation sensor positioned approximate a distal end of the catheter.
Ponzi teaches a needle electrode structure ([Col. 8, lines 5-11]; Figure 3A-3C—element 46), comprising a navigation sensor positioned approximate a distal end of the catheter ([Col. 9, lines 60-66; Figure 3A-3C—elements 72 & 14).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the needle electrode, as disclosed by Kallback, to include the navigation sensor of Ponzi, as both references and the claimed invention are directed toward needle electrodes. As disclosed by Ponzi, the navigation sensor allows the user to monitor the precise location of the tip electrode and the extent of catheter displacement ([Col. 10, lines 46-50]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the needle electrode, as disclosed by Kallback, to include the teachings of Ponzi, as such a modification would provide feedback to a user regarding the precise location of the tip electrode and catheter displacement. 
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794